DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-11 in the reply filed on September 13, 2022 is acknowledged.  The traversal is on the ground(s) that claim 12 has been amended to incorporate features of claim 1 and Groups I and II are no longer independent inventions.  This is found persuasive and claims 1-16 are examined. Claims 17-20 are withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 12 and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Streeter et al. (US 2021/0071959, herein Streeter) .
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
In regards to claim 1, Streeter discloses
A vessel (Fig.1) comprising:
a first portion (Fig.2C, 48) that is non-permeable to a fluid, the first potion defining at least one exterior wall defining an exterior container (Fig.2C);
a second portion (44) that is non-permeable to the fluid, the second portion defining at least one interior wall defining an interior container encapsulated by the exterior container (Fig.2C); and
a third portion (46) that is permeable to the fluid, the third portion being positioned between the at least one exterior wall and the at least one interior wall, the third portion being integrally formed with the first portion and the second portion and comprising a porous structure (unprocessed build powder) with non-uniform connected porosity.
In regards to claim 2, Streeter discloses that the vessel is a heat exchanger comprising a plurality of sections disposed in a stacked arrangement (Figs.1 and 2), wherein each section comprises a portion of the interior container and a portion of the exterior container (Figs.2B and 2C).
In regards to claim 3, Streeter discloses that the third portion is configured to transfer thermal energy between the exterior wall and the interior wall (paragraph 40).
In regards to claim 4, Streeter discloses that the third portion is configured to transfer vibrational loads between the exterior wall and the interior wall (paragraph 58).
In regards to claim 5, Streeter discloses that the third portion forms a flow path envelope surrounding the interior container (Fig.2C).
In regards to claim 6, Streeter discloses that the third portion is in fluid communication with a drain port (456) of the vessel.
In regards to claim 12, Streeter discloses
A heat exchanger (Fig.1) comprising:
an exterior container (Fig.2C, 48) formed by an exterior wall that is non-permeable to a fluid;
an interior container (44) formed by an interior wall that is non-permeable to a fluid, wherein the interior container is disposed within the exterior container such that the exterior container encapsulates the interior container (Fig.2C);
a plurality of sections (40) disposed in a stacked arrangement, wherein each section comprises a portion of the interior container and a portion of the exterior container (Figs.2B and 2C); and
a permeable portion (46) disposed between and formed integrally with the exterior wall and the interior wall, wherein the permeable portion comprises a porous structure (unprocessed build powder) having non-uniform connected porosity.
In regards to claim 13, Streeter discloses a plurality of connections (50) extending between sections of the plurality of sections, wherein each connection of the plurality of connections fluidly connects adjacent sections of the plurality of sections (forming flow paths 32); and
a drain port (456) disposed in the exterior container, wherein the drain port is in fluid communication with the plurality of connections and with the permeable portion (Fig.4B).

Allowable Subject Matter
Claims 7-11 and 14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, at least for the reason that the prior art of record does not disclose that the third portion has a thickness extending from the exterior wall to the interior wall approximately equal to a laser diameter used to form the third portion, or that
the third portion comprises a plurality of dense regions having a porosity of less than 0.5 percent.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAHEENA R MALIK whose telephone number is (571)272-2994. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raheena R Malik/Examiner, Art Unit 3763